Title: To James Madison from Robert G. Scott, 27 September 1824
From: Scott, Robert G.
To: Madison, James


        
          Sir
          Richmond September 27th. 1824
        
        The Volunteer Companies of the State, intend Celebrating at York the 19th. day of October next, and have invited General La Fayette to that Village on that day. By the request and authority of a delegation from these Companies, I beg leave to solicit your Company, to unite with the Volunteers and Citizens of the State on that occasion in giving evidence of our

gratitude, towards this benefactor of our Country, and in Commemorating one of the most interesting events in the history of the nation; and to assure you the Sincere gratification which your presence will afford them. I am with high Consideration Your Obedient Servant
        
          Robert G. Scott
        
      